Title: To Alexander Hamilton from Constant Freeman, 30 March 1800
From: Freeman, Constant, Jr.
To: Hamilton, Alexander


          
            Sir,
            Fort Johnson. 30th. March 1800
          
          I have the honor to acknowledge the receipt of your letter of the 4th. instant, which I received yesterday.
          Capt. Huger and his Company will sail from Charleston on the 6th of next month—The surplus men he will leave with me; are most of them unfit for Service, I shall, in obedience to your orders make you a circumstantial report so soon as I know the names of those he will transfer.
          I shall apply, by this post to the Pay master General and the Superintendant of Military Stores for the Bounty and Clothing for the recruits you have authorized me to inlist—and shall appoint one of the Officers of my battalion to receive and distribute the money and Clothing.
          It would give me pleasure, Sir, to comply immediately with your orders, but I am as much in want of Officers as men—permit me to state to you my deficiencies. In Capt. Littlefield’s company there are two vacancies—Lieut. Rowan who joined this company, by order of General Pinckney, died at Fort Green, on the River Savannah the 3d. instant; In Capt. Frye’s there is one made by the resignation of Lieut. Dayton; In Kalteisen’s there is one by the removal of Lieut. Izard, and if Lieut. Robeson should also receive the promotion to which he is entitled there would be another—and in Nicoll’s there is one made by the death of Lieut. Morris, making six vacancies. I have therefore but two Subalterns in my Battalion, Lieut Fowle of Frÿe’s and Lieut Cobb of Nicoll’s, the latter is not with his Company. Colo. Gaither detains him at Fort Wilkinson to command one of Infantry which is there without an Officer—I have heard but not officially, that Mr. Pinckney nephew to the General, has been arranged to Capt. Littlefield’s company—he is now in his uncle’s family—I should Sir be greatly obliged to you if you would have Officers appointed to fill the vacancies—I could send Lieut. Robeson to North Carolina, his native State, where he would probable inlist several Recruits and be employed on that service until he should receive his promotion.
          Lieut Fowle joined on the 21st. October and Capt. Littlefield’s Company arrived at Savannah on the 13th. December—I shall do myself the honor to write you again so soon as Capt. Huger shall have arranged his Company. 
          I have the honor to be with great respect Sir Your Obedient humble servant.
          
            Constant Freeman
            Major 1st. Regt. Art: & Eng:
          
          The hon. Major General Hamilton.
        